              Case 18-17662-LMI       Doc 152     Filed 08/25/20   Page 1 of 2

                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                 www.flsb.uscourts.gov

 In re: Diane Dixon                                      Case No. 18-17662-LMI
                                                         Chapter 13


                Debtor            /

                               CERTIFICATE OF SERVICE

       Debtor certifies that a copy of the Order Granting Motion to Modify Plan and Approving

Thirteen Modified Plan (DE 151) dated August 24, 2020 was sent via CM/ECF on August 25, 2020,

to:


       Stefan Beuge, Esq. on behalf of Creditor Bank of America, N.A
       flsd.bankruptcy@phelanhallinan.com, Stefan.Beuge@phelanhallinan.com

       Julian Cotton on behalf of Creditor Bank of America, N.A
       jcotton@padgettlaw.net

       Carla A Jones on behalf of Creditor Le Jeune Gardens Homeowners Association, Inc.
       carla@cjlawoffices.com, service@cjlawoffices.com

       Alexandra R Kalman on behalf of Creditor Bank of America, N.A
       akalman@lenderlegal.com, dokraska@lenderlegal.com;eservice@lenderlegal.com

       Gerard M Kouri Jr., Esq on behalf of Creditor Bank of America, N.A
       gmkouripaecf@gmail.com, gmkouri@bellsouth.net

       Lee S Raphael on behalf of Creditor Bank of America, N.A
       ecf3@ecf.courtdrive.com, cmartin@pralc.com

       Nancy K. Neidich
       e2c8f01@ch13miami.com, ecf2@ch13miami.com

       Office of the US Trustee
       USTPRegion21.MM.ECF@usdoj.gov

       And Served by First Class Mail:

       AT&T Corp by American InfoSource as agent
       4515 N Santa Fe Avenue
       Oklahoma City, OK 73118

       Portfolio Recovery Associates, LLC
       PO Box 41067
       Norfolk, VA 23541
              Case 18-17662-LMI          Doc 152    Filed 08/25/20    Page 2 of 2



In re: Diane Dixon
18-17662-LMI
Page 2
_____________ /

       Capital One, N.A.
       c/o Becket and Lee LLP
       PO Box 3001
       Malvern, PA 19355-0701


              I certify that I am admitted to the Bar of the United States District Court for the
              Southern District of Florida and I am in compliance with the additional qualifications
              to practice in this court set forth in Local Rule 2090-1(A).



DATED: August 25, 2020              Respectfully submitted,

                                    LEGAL SERVICES OF GREATER MIAMI, INC.

                                    By      /s/ Carolina A. Lombardi
                                         Carolina A. Lombardi
                                         Florida Bar No. 0249170
                                         Attorney for Debtor
                                         4343 W. Flagler Street, Suite 100
                                         Miami, FL 33134
                                         Tel & Fax: (305) 438-2427
                                         Primary Email: Clombardi@legalservicesmiami.org
                                         Secondary Email: SFreire@legalservicesmiami.org




                                                2
